Case 0:20-cv-61023-RAR Document 36-2 Entered on FLSD Docket 11/10/2020 Page 1 of 4




                                                            Exhibit 2, Page 1 of 4
Case 0:20-cv-61023-RAR Document 36-2 Entered on FLSD Docket 11/10/2020 Page 2 of 4




                                                            Exhibit 2, Page 2 of 4
Case 0:20-cv-61023-RAR Document 36-2 Entered on FLSD Docket 11/10/2020 Page 3 of 4




                                                            Exhibit 2, Page 3 of 4
Case 0:20-cv-61023-RAR Document 36-2 Entered on FLSD Docket 11/10/2020 Page 4 of 4




                                                            Exhibit 2, Page 4 of 4
